DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/24/2020, 04/07/2021, and 04/20/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a battery cell located along the outermost side of the cell assembly”, and it is unclear whether this battery cell is the same or different that that introduced in claim 1 as “a second one of the battery cells located in the outer direction”. 
Claim 2 recites “a battery cell located along the center of the cell assembly”, and it is unclear whether this battery cell is the same or different that that introduced in claim 1 as “a first one of the battery cells located at an interior position within the cell assembly”.
Since claim 2 depends from claim 1, claim 2 is rendered indefinite by the above recitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0157584 A, as cited within the IDS dated 04/07/2021) in view of Nakako (JP 2009182001 A, as cited within the IDS dated 04/20/2021, with citations below to a machine translation attached to the IDS).
Regarding claim 1, Park teaches a battery module (200, Park Fig. 9), comprising: 
a cell assembly having at least three battery cells (cells 110, 120, 130; Park Fig. 9 and [0066]) stacked along a stacking axis (height direction in Park Fig. 9, [0066]), such that
an inner direction is defined from an outermost side of the cell assembly towards a center of the cell assembly along the stacking axis (top or bottom toward center in Park Figs. 8-12), and 
an outer direction is defined from the center towards the outermost side of the cell assembly along the stacking axis (center toward top or bottom in Park Figs. 8-12), 
wherein at least a first one of the battery cells located at an interior position within the cell assembly along the stacking axis (cell 120 in center of assembly 200, Park Fig. 9) has a greater thickness along the stacking axis than a second one of the battery cells located in the outer direction (outer cell 110 in height direction in Park Fig. 9) from the first one of the battery cells (interior/center cell 120 is thicker than outer cell 110, Park Fig. 9 – see annotation below). 

    PNG
    media_image1.png
    636
    970
    media_image1.png
    Greyscale


Park fails to explicitly teach a module housing having at least one sidewall and configured to accommodate the cell assembly in an inner space defined by the sidewall. Park does teach that the battery assembly can be used within vehicles (Park [0051]), and thus a person having ordinary skill in the art would reasonably expect a need for a protective housing surrounding the battery cell stack in addition to the pouch-case taught in Park Fig. 1.
Nakako, which is analogous in the art of battery cell stacks (Nakako [0012-0013] and Fig. 1), teaches a housing/casing accommodating a cell stack within, wherein the housing includes side plates and end face plates (Nakako [0017-0018] and Fig. 3). The cell assembly is within the inner space defined by the sidewall/end plates, as shown in Nakako Fig. 3. Nakako teaches that the use of a housing with spring plates accommodating the cell stack is beneficial to apply a predetermined load on the cell stack and allow for load adjustments due to variation in cell thickness while maintaining desirable contact 
Since Park teaches battery cells of varying thicknesses within a cell stack for a vehicle and Nakako teaches a protective outer housing surrounding a cell stack, with curved spring plates suited for accommodating varyingly thick cells to set the load and maintain contact pressure between the cells, a person having ordinary skill in the art would have found it obvious to modify the cell stack of Park to include the housing accommodating the stack as taught by Nakako with the motivation to achieve desired contact pressure and predetermined stacking load between the battery cells.
Thus, all limitations of claim 1 are rendered obvious.

Regarding claim 2, modified Park teaches the limitations of claim 1 above and teaches the thickness of the battery cells along the stacking axis (line H direction in Park Fig. 9, annotated above) is gradually increased from a battery cell located along the outermost side of the cell assembly (outer cell 110 is relatively thin, Park Fig. 9 – annotated above) towards a battery cell located along the center of the cell assembly (thickness of central cell 120 is greater than that of outer cell 110, see annotation above of Park Fig. 9).

Regarding claim 4, modified Park teaches the limitations of claim 1 above and teaches the sidewall (endplates, Nakako Fig. 3 and [0012, 0017]) of the module housing is configured to compress the battery cells in the inner direction so that no gap is generated between the battery cells (stacked cells are pressurized to prevent swelling and are sandwiched between endplates, Nakako Fig. 3 and [0012, 0017-0018]).
Regarding claim 5, modified Park teaches the limitations of claim 1 above and teaches contact surfaces of the battery cells are bonded to each other so that no gap is generated between the battery cells (bonding for stable coupling between battery cells, Park [0045-0046]).
Regarding claim 6, modified Park teaches the limitations of claim 1 above and teaches exterior cases (case 40, Park Figs. 1 and 6) of the battery cells are integrated and connected to each other (battery cells must be coupled, bonding means is not restricted; Park [0046]).
Regarding claim 9, modified Park teaches the limitations of claim 1 above and teaches a battery pack comprising at least one battery module (once assembled within the housing as cited per claim 1 above, the cell stack module constitutes a “battery pack”; mid-or large size battery pack is a module having a plurality of cells, Park [0006-0007]).
Regarding claim 10, modified Park teaches the limitations of claim 9 above and teaches a vehicle comprising the battery pack (high capacity battery pack for electric/hybrid vehicles, Park [0006, 0051]).

Regarding claim 11, modified Park teaches the limitations of claim 4 above but fails to explicitly teach an elastic member positioned between an outermost side of the cell assembly and the at least one sidewall of the module housing.
However, Nakako does teach in [0015-0016, 0022] the sidewall/endplate of the housing being of an elastic material in order to uniformly press the stacked battery cells (see also Nakako Fig. 3). Nakako also teaches that it is known within the prior art to have an elastic member in addition to the endplate, the elastic member positioned between the outermost cell and the wall of the housing (Nakako Fig. 2) and teaches such functioning in the same way as the one-piece elastic end plate to solve the problem of ensuring constant pressure load on the stack (Nakako [0006-0008, 0017]).

Thus, claim 11 is rendered obvious.

Regarding claim 12, modified Park teaches the limitations of claim 9 above and teaches the first one of the battery cells located at the interior position within the cell assembly has a greater height along a direction 5transverse to the stacking axis (left-to-right in Park Fig. 9) than the second one of the battery cells located in the outer direction from the first one of the battery cells (cell 120 is longer/taller than cell 110 in the left-right direction per Park Fig. 9). 
Additionally, though Claim 12 only requires one interior cell and one outer cell meeting the limitation, Park also teaches in Fig. 12 that the heights of the cells in the left-right direction can increase from both outer ends toward the center along the stacking axis. Park teaches that varying battery cell dimensions is beneficial for maximizing capacity per volume and minimizing dead space (Park [0015, 0025-0032, 0053]).

Claim 2 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Park and Nakako as applied to claim 1 above, and further in view of Du (KR 10-1998-0006597 A, as cited within the IDS dated 03/24/2020, with citations below to a machine translation attached to the IDS).
Park teaches all limitations of claim 2 above. Claim 2 necessitates “a” battery on the outermost side of the stack and “a” battery in the center of the stack having varying thicknesses, with the central battery being thicker than the outer battery.
ies on both outermost sides to be thinner than the thickness of central battery cell(s), i.e. gradual thickness increases in two directions from outer to inner, the Du reference is further relied upon. Du is analogous in the art of multi-cell battery modules with varying cell thicknesses (Du Fig. 2). Du teaches that in a stack of adjacent battery cells within a module, the thickness of the cells can be made to gradually increase from the two outermost sides toward the center along the stacking axis (Du abstract and Fig. 2). Du teaches that such a structural arrangement of battery cell thicknesses within the module improves performance thereof and achieves high capacity by preventing deterioration over time (Du abstract and Fig. 3).
Thus, a person having ordinary skill in the art would have found it obvious that gradual increase in battery cell thickness from outermost batteries to innermost along the stacking axis, from both sides of a stack toward the center, is known in the art and is beneficial to improve the lifetime performance of the battery module as taught by Du. Therefore, in the alternative, skilled artisan would have found it obvious to modify the arrangement of the Park cell stack to have thinner cells on the outermost ends and thicker cells toward the center of the stacking axis to achieve high capacity and performance as taught by Du. Park welcomes modifications in size and arrangement of cells within the stack (see Park Figs. 8-12).
While it remains the examiner’s position that claim 2 is met by Park and Nakako as set forth above, even if not, the combination with Du also renders the claim obvious. 

Claims 3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Nakako as applied to claim 1 above, as evidenced by Bhardwaj et al. (US 2012/0015223 A1, cited in the IDS dated 03/24/2020).
Regarding claim 3, modified Park teaches the limitations of claim 1 above and teaches the first one of the battery cells located at the interior position within the cell assembly has a greater battery capacity (interior/central cell 120 is thicker/larger per Park Fig. 9, annotated above, and thus has higher capacity) than the second one of the battery cells located in the outer direction (outer cell 110 is thinner/smaller per Park Fig. 9, thus has lower capacity) from the first one of the battery cells.
It is known in the art that larger battery cells with thicker electrode assemblies therein will exhibit higher capacities than smaller/thinner cells. Thus, cell 120 would exhibit greater capacity than the 110 cell per Park Fig. 9, since both cells have stacked/folded type electrode assemblies within (Park [0044]). A goal of the Park invention is indeed to maximize capacity per unit volume within a curved device by including larger battery cells to fill space (Park [0016-0017, 0053]). Furthermore, such is evidenced by Bhardwaj (analogous in the art of multi-cell battery devices of different cell sizes), which teaches that different size/thickness cells can be used to fill dead space (Bhardwaj [0033] and Fig. 2) and that cell dimensions and capacities are related and selected based on design requirements (Bhardwaj [0025, 0028-0032]). Thus, it would have been obvious to a skilled artisan that the batteries of Park exhibited differing capacities based on their dimensions and meeting design need of high capacity per volume, as further evidenced by the teachings of Bhardwaj.

Regarding claim 7 and claim 8, modified Park teaches the limitations of claim 1 above but fails to teach an electrode lead of the first one of the battery cells located at the interior position within the cell assembly has a greater outer area than an electrode lead of the second one of the battery cells located in at the outer direction from the first one of the battery cells, nor that an electrode lead of the first one of the battery cells located at the interior position within the cell assembly has a greater 
Park does teach that goal of the invention is to maximize capacity per unit volume within a curved device by including larger battery cells to fill space (Park [0016-0017, 0053]) and that the inner cell 120 is thicker than the outer cell 110 (Park Fig. 9). Thus, cell 120 would exhibit greater capacity than the 110 cell per Park Fig. 9, since both cells have stacked/folded type electrode assemblies within (Park [0044]). Additionally, Bhardwaj (analogous in the art of multi-cell battery devices of different cell sizes), evidences such by teaching that different size/thickness cells can be used to fill dead space (Bhardwaj [0033] and Fig. 2) and that cell dimensions and capacities are related and selected based on design requirements (Bhardwaj [0025, 0028-0032]).
Additionally, Park does teach in [0024] that electrode terminals (tabs per Park Figs. 2-7) can differ in dimensions between various cells. Thus, when designing the thicker interior cell of Park having a larger capacity than the thinner outer cell, a person having ordinary skill in the art would reasonably expect a larger capacity load to be acting upon the electrode lead of the interior cell versus the electrode lead of the outer cell. Therefore, a skilled artisan would have found it obvious to size the electrode lead to be larger in area and/or thickness for the larger battery in order to handle the larger load. Further, the size of an article is not a matter of invention (see MPEP 2144.04 IV A).
Thereby, claims 7 and 8 are rendered obvious.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Nakako as applied to claim 1 above, and further in view of You et al. (WO 2017052194 A1, with citations below to English equivalent US 2018/0062225 A1 as cited in the IDS dated 03/24/2020).
Regarding claim 13 and claim 14, modified Park teaches the limitations of claim 1 above but fails to teach the first one of the battery cells located at the interior position within the cell assembly has a first cooling fin and the second one of the battery cells located in the outer direction from the first one of the battery cells has a second cooling fin, nor that first cooling fin has a larger outer surface than the second cooling fin.
Park does teach in [0049] that heat-sink spacers may be included between the cells of the stack.
You, which is analogous in the art of battery modules of stacked cells, teaches cooling fins located between the battery cells within a stack in order to achieve uniform cooling throughout the battery module (You [0001]). You teaches in Figs. 1 and 4 and [0014-0015, 0030-0031] that employing thicker cooling fins toward the center of the battery stack and gradually thinner cooling fins toward the outer portions of the stack along the stacking axis is beneficial to quickly cool the central region of the battery module where the most heat accumulates.
A person having ordinary skill in the art would have found it obvious to modify the spacers taught by Park to be cooling fins of increasing thickness (i.e., outer surface size when viewed from the exterior of the stack, perpendicular to the stacking axis direction) from outer to inner cell stack direction with the motivation to achieve equal cooling across the stack by removing heat more quickly at the center of the stack where the most heat generates as taught by You.
Thus, claims 13 and 14 are rendered obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728